Citation Nr: 1502853	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, including as secondary to service connected tinnitus.  

2.  Entitlement to service connection for an ankle disorder.

3.  Entitlement to service connection for normal pressure hydrocephalus. 

4.  Entitlement to service connection for a shoulder disorder. 

5.  Entitlement to service connection for residuals of a right shin fracture.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a lung disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 2004.   This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes there are potentially outstanding service treatment records not currently associated with the claims file.  The few service treatment records that are associated with the claims file, include print-outs that were apparently accomplished by a VA medical facility in Houston in December 2011, that listed various diagnoses of the Veteran entered at military treatment facilities between 1998 and 2004, as well as a print-out of medications he was provided by military treatment facilities between 1995 and 2004.  This VA facility also appears to have printed out radiology reports from the Veteran's period of service.  Where it appears a VA medical facility had electronic access to such information, but the source documents are not in the file, there is a strong suggestion that not all efforts to obtain this Veteran's service records have been accomplished for purposes of adjudicating his claims.  This effort should be undertaken on remand.  

In addition, the few military records that have been documented include one indicating the Veteran may have sustained a stress fracture of the right tibia in 2000.  However, it is unclear whether he has a current disability as a result of that injury and, if so, whether it is attributable to the Veteran's military service.  Therefore, at a minimum, a VA examination is necessary prior to the adjudication of this particular claim. 

While on remand, ongoing VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the claims file any outstanding VA treatment records dated since March 2011.

2.  The AOJ must make attempts to obtain a complete record of the Veteran's service treatment records.  All requests for records and their responses must be clearly delineated in the claims folder.  If these requested records are not available, a formal finding of unavailability must be made an associated with the claims file.

3.  Thereafter, the Veteran should be scheduled for VA examination to determine whether he currently suffers from residuals of a stress fracture to the right tibia.  The claims file and electronic VA treatment records should be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

If a current disability is identified, the examiner is then asked to provide an opinion as to whether the identified disability is at least as likely as not (a degree of probability of 50 percent or higher) due to or the result of the Veteran's military service, including the possible stress fracture noted in 2000.  A complete rationale for all opinions expressed should be provided.  

4.  After conducting any additional development as may become indicated, including examining the Veteran and seeking medical opinions as to the cause of any relevant disability, the claims should be re-adjudicated.  If any decision remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case.  After the appropriate time to respond has passed, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




